DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/28/2022.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/040151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a method for driving a liquid crystal display device including the steps of determining a type of color to be ternary mixed color, binary mixed color or unitary color; performing a set grouping rule based on the type of color to divide the original gray-scale data group into a first gray-scale data group and a second gray-scale data group; and outputting and displaying the first gray-scale data group and the second gray-scale data group respectively in two consecutive time periods. In the exemplary closest prior art, Hung (US PGPub 2021/0350753) (cited in action mailed 11/29/2021) discloses each pixel corresponds to a first component, a second component and a third component and determining an average value of all the pixels in an image. It is deemed unobvious to further modify the teachings of the prior art of record to achieve the differentiating features claimed, lacking proper motivation and teaching to do so from prior art. 

Claims 4-10 are allowed because they depend on claim 1. 

Claim 11 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a method for driving a liquid crystal display device including the steps of determining a type of color to be ternary mixed color, binary mixed color or unitary color; performing a set grouping rule based on the type of color to divide the original gray-scale data group into a first gray-scale data group and a second gray-scale data group; and outputting and displaying the first gray-scale data group and the second gray-scale data group respectively in two consecutive time periods. In the exemplary closest prior art, Hung (US PGPub 2021/0350753) (cited in action mailed 11/29/2021) discloses each pixel corresponds to a first component, a second component and a third component and determining an average value of all the pixels in an image. It is deemed unobvious to further modify the teachings of the prior art of record to achieve the differentiating features claimed, lacking proper motivation and teaching to do so from prior art. 

Claims 14-18 are allowed because they depend on claim 11. 

Claim 19 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a liquid crystal display device including the processing unit to perform he steps of determining a type of color to be ternary mixed color, binary mixed color or unitary color; performing a set grouping rule based on the type of color to decompose the original gray-scale data group into two gray-scale data groups; and outputting and displaying the two gray-scale data groups in two consecutive time periods. In the exemplary closest prior art, Hung (US PGPub 2021/0350753) (cited in action mailed 11/29/2021) discloses each pixel corresponds to a first component, a second component and a third component and determining an average value of all the pixels in an image. It is deemed unobvious to further modify the teachings of the prior art of record to achieve the differentiating features claimed, lacking proper motivation and teaching to do so from prior art. 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pyo et al. (US PGPub 2020/0279518) discloses “in the present exemplary embodiment, a method is provided for checking whether unit areas emit single color light, double mixed color light, triple mixed color light, or white color light, and correcting an input grayscale value to a converted grayscale value, if necessary” ([0149]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693